IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


SHAWN DERESE BRYANT,

             Appellant,

 v.                                                      Case No. 5D15-2347

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed August 19, 2016

Appeal from the Circuit Court
for St. Johns County,
J. Michael Traynor, Judge.

James S. Purdy, Public Defender,
and Susan A. Fagan, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Andrea K. Totten, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM

      We affirm without prejudice to Appellant's right to file a timely, facially sufficient

motion under Florida Rule of Criminal Procedure 3.850.

      AFFIRMED.


PALMER, WALLIS and EDWARDS, JJ., concur.